Citation Nr: 1616816	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1997 to December 1998, and from November 2001 to September 2002.  He was additionally a member of the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Nashville, Tennessee.  A transcript of the proceeding has been associated with the claims file.

In December 2012, the Board remanded these matters for further development.  Subsequently, an October 2013 Board decision denied the claims.

A June 2014 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the October 2013 Board decision and remand the matters to the Board for further review.

In January 2015, the Board remanded the Veteran's claim for further development.

In September 2015, the Board requested a VHA medical opinion, which was provided in March 2016.

The Board acknowledges that more recent VA treatment records dated from 2013 to September 2015 were associated with the claims file after the issuance of the April 2013 Supplemental Statement of the Case (SSOC), and that the more recent April 2015 SSOC does not indicate any VA additional medical records had been reviewed.  However, the Board notes that these records are duplicative of evidence previously of record and, therefore, this matter is ready for decision.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral patellar chondromalacia is shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Service connection for bilateral patellar chondromalacia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a bilateral knee disability is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA is nonprejudicial.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from October 1997 to December 1998, and from November 2001 to September 2002.  He claims that he incurred a bilateral knee disability due to an injury in service.

Specifically, the Veteran reports that during a field exercise in 1998, he jumped off a Humvee and his knees popped, and that he has experienced bilateral knee problems since service.  He has also reported separately incurring  minor contusions to the knees throughout his service because they would bang against the metal wall and dashboards in the HUMVEEs.  See, e.g., VA examination report, April 2015.

As an initial matter, the medical evidence of record shows various diagnoses, including bilateral patellar chondromalacia and osteoarthritis.  See, e.g., VA treatment records, October 2009 and April 2010.  Therefore, the Veteran clearly has a current bilateral knee disability.

With regard to whether it was incurred in service, January 1998 treatment records reflect the Veteran complained of left knee pain after hitting his leg on a Bradley Fighting Vehicle (or a HUMVEE); an x-ray was negative, and a diagnosis of a left collateral ligament strain was recorded.  During his second period of service, a September 2002 treatment record from the Family Medical Center of Bolivar (associated with the claims file in March 2008) reflects that an x-ray of the Veteran's left knee was ordered, but unfortunately, none of his reported symptoms at that time were recorded in the records.  Regarding the Veteran's right knee, the Board finds the Veteran's reported history of also incurring some type of right knee injury in the same HUMVEE incident to be credible.

Post-service, a January 2009 VA MRI report for the left knee reflects impressions including patellar chondromalacia, albeit noted as "very early."  An August 2009 VA MRI of the right knee showed an "old injury" and impressions including medial meniscus and patellar chondromalacia.

The Board also acknowledges a statement by the Veteran's wife that she had known him for 12 years (since 2001 and during his period of service) and that she always remembered him complaining about his knees.

A March 2016 VHA medical opinion reflects that the VA examiner opined that the Veteran's multiple impact knee injuries in service likely caused his bilateral patellar chondromalacia.  The examiner reasoned that direct impact injuries to the knee caps can create a pattern of irreversible and symptomatic patellar chondromalacia.  Regarding the Veteran's bilateral osteoarthritis, the VA examiner opined that the Veteran's early degenerative osteoarthritis of the knees was not likely related to his in-service injuries, reasoning in part that the radiographic pattern described in the radiology records is consistent with the age of the Veteran and the wear and tear of the joints commonly seen in his age population, and therefore not likely related to repetitive overuse injuries or his reported injuries in service.  He further opined that the radiographic records seemed insufficient to confirm the presence of any posttraumatic arthritis, noting that there was minimal joint space narrowing in the medial compartments. 

The Board finds that this opinion is highly probative, given that it was provided by an orthopedic surgeon who reviewed the Veteran's pertinent records, as well as his lay statements.  The expert provided a rationale for his opinion, which is well-reasoned, and not contradicted by any other adequate medical evidence. 

The Board also acknowledges VA examination reports dated in February 2013 and April 2015.  The Board notes, however, that the parties agreed in their joint motion that the February 2013 VA examiner's rationale was inadequate.  Unfortunately, the April 2015 VA examiner's rationale is virtually identical.  Although the parties' joint motion also references a "2010" VA examination, it appears the parties were actually referencing a December 2010 SSA record noting braces are used.  
Regarding the Veteran's bilateral knee arthritis, as shown above, the March 2016 VHA medical examiner opined that the Veteran's type of knee arthritis constitutes an early form of osteoarthritis, not posttraumatic arthritis, and that it is consistent with the age of the Veteran and the wear and tear of the joints commonly seen in his age population.  The Board finds this opinion to be the most probative evidence of record regarding the nature and etiology of the Veteran's bilateral knee arthritis based on the VA examiner's detailed rationale.  While the Board acknowledges a December 2010 evaluation report prepared by Dr. R.S. that reflects posttraumatic arthritis of the knees was diagnosed, the Board notes that no rationale is provided in the report for the diagnosis, and the report does not indicate that any x-rays were reviewed.  Therefore, the Board finds that the opinion of the March 2016 VHA opinion has by far more probative value.

By contrast, however, regarding the Veteran's bilateral knee chondromalacia, the March 2016 VHA examiner opined that the Veteran's bilateral patellar chondromalacia was likely caused by the Veteran's multiple impact knee injuries in service.  As noted above, the parties have agreed that the other VA examiner's opinions were inadequate (which did not find such a relationship).  Thus, there is no adequate medical opinion that contradicts the opinion of the March 2016 VHA medical opinion regarding the etiology of the Veteran's chondromalacia.  Therefore, the Board finds that a preponderance of the evidence is in favor of granting the claim for service connection for bilateral knee chondromalacia, and the Board will grant the claim.


ORDER

Entitlement to service connection for bilateral patellar chondromalacia is granted.



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


